DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I [Cast Inductor], claims 1-8, 13, 17 and 19 in the reply filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that Figures 36A-C, 37A-C, 38 and 39A-B are used to further describe casted windings used with the inductor core.  This is not found persuasive because figure 38 illustrates a cabinet housing a power processing system.  Claims 3-4, 6 and 19 do not read on figures 36A-C, 37A-C and 39A-B [no heat sink, a geometry allowing deformation and thickness different of the cast winding.]  Claims 1-2, 5, 7-8, 13 and 17 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelly [US 4,536,733.]
Shelly discloses an apparatus [figure 1] including an inductor/transformer, comprising:
- a core [14]; and

Regarding claim 2, Shelly inherently discloses the cast/preformed winding including a cast/preformed arced helical shape winding [figure 3.]
Regarding claim 5, Shelly discloses the cast/preformed winding having a first width and a second width wherein the first width at least ten percent larger than the second width [figure 3.]
Regarding claim 13, Shelly discloses the cast/preformed winding including at least one electrical turn comprising a cross-section that expands by at least ten percent as a function of distance from a center of the apparatus [figure 3.]
Regarding claim 17, Shelly discloses the core comprises a pressed powder toroidal  shaped core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelly in view of Riehl et al. [US 2007/0027355 A1.]
Shelly discloses the instant claimed invention except for a specific distributed gap core.
Riehl et al. discloses a magnetic core formed of magnetic coating material/powder which result as a distributed gap core.
It would have been obvious at the time the invention was made to use distributed gap core of Riehl in Shelly for the purpose of facilitating magnetic field/flux desired.
Regarding claim 8, the specific core sections would have been an obvious design consideration for the purpose of facilitating manufacturing and/or assembling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837